                                                                                      MAR 04 2020
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION

VARIETY STORE, INC.,                         )
                                             )
                Plaintiff,                   )       Case No. 4:19cv00031
                                             )
v.                                           )       MEMORANDUM OPINION
                                             )
MARTINSVILLE PLAZA, LLC,                     )       By: Hon. Jackson L. Kiser
                                             )           Senior United States District Judge
                Defendant.                   )


          This matter is before the court on Defendant Martinsville Plaza, LLC’s Motion to

Dismiss and Motion for Hearing. The matter was fully briefed by the parties, and I heard

oral argument on the motion to dismiss on January 28, 2020. For the reasons stated herein, I

will grant the motion to dismiss in part and dismiss Count 1 of Plaintiff Variety Store, Inc.’s

Second Amended Complaint.

     I.      STATEMENT OF FACTS AND PROCEDURAL BACKGROUND 1

          Plaintiff Variety Stores, Inc. (“Plaintiff”) owns and operates a Roses Department

Store on property it leases from Defendant Martinsville Plaza, LLC (“Defendant”). The

parties originally entered into a lease agreement on August 16, 1984 and have routinely

extended the lease several times.

          On May 18, 2018, during a heavy rainstorm, a section of roof at the leased premises

collapsed, causing damage to Plaintiff’s merchandise and fixtures. According to Plaintiff, the

roof collapsed “due in at least part to defects in the planning and design of the roof and its


1
  The facts are taken from Plaintiff’s Second Amended Complaint and, at this stage, are accepted as
true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
rainwater drainage system . . . .” (Second Am. Compl. ¶ 11 [ECF No. 19.) Plaintiff alleges it

has incurred costs related to salvaging merchandise and fixtures as a result of water entering

the premises.

       Unrelated to the roof collapse, Plaintiff alleges that the HVAC system has stopped

working and is beyond repair. Plaintiff replaced the HVAC system and now seeks

reimbursement for those costs.

       Plaintiff filed suit and has amended its complaint two times. According to the second

Amended Complaint, it seeks a declaratory judgment and has also filed suit for breach of

contract (arising from both the roof collapse and the unrelated HVAC replacement issue).

The lease states, in relevant parts:

                Section 7
                          MAINTENANCE BY TENANT: Tenant shall make all
                necessary non-structural interior repairs, . . . the maintenance of
                the . . . heating and air conditioning systems and equipment.
                ...

                Section 8
                       MAINTENANCE BY LANDLORD 8(a). The
                Landlord shall . . . also promptly make all repairs or
                replacements (other than those to be made by Tenant) which
                may be necessary to maintain the demised premises in a safe,
                dry and tenantable condition and in good order and repair.
                ...

                Section 18
                        INDEMNITY 18(d). The Landlord agrees to indemnify
                and hold the Tenant harmless from and against all loss, damage
                or injury to the Tenant’s store and to the Tenant’s merchandise,
                fixtures or other property therein, due to or occasioned by any
                overflow or leakage or defect or exterior walls or the roof . . . .

       Plaintiff originally filed its complaint on July 19, 2019 [ECF No. 1] and has since

amended its complaint twice. [ECF Nos. 16 & 19.] On September 30, 2019, Defendant

                                               -2-
moved to dismiss Plaintiff’s Second Amended Complaint [ECF No. 20], and the parties fully

briefed the issues raised in Defendant’s motion to dismiss. On January 28, 2020, I heard oral

arguments on the motion to dismiss. I have reviewed the pleadings, relevant provisions of

the lease between the parties, arguments of the parties, and the applicable law. This matter is

now ripe for disposition.

   II.      STANDARD OF REVIEW

         To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. In determining facial plausibility, the court must

accept all factual allegations in the complaint as true. Id. The Complaint must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief” and

sufficient “[f]actual allegations . . . to raise a right to relief above the speculative level . . .”

Twombly, 550 U.S. at 555 (internal quotation marks omitted). Therefore, the Complaint

must “allege facts sufficient to state all the elements of [the] claim.” Bass v. E.I. Dupont de

Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003). Although “a complaint attacked by a

Rule 12(b)(6) motion to dismiss does not need detailed factual allegations,” a pleading that

merely offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555




                                                -3-
   III.   DISCUSSION

   a. Count 1: Declaratory Judgment

       Under the Declaratory Judgment Act (“DJA”), a district court “may declare the rights

and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a) (2019). “Basically, the question in

each case is whether the facts alleged, under all the circumstances, show that there is a

substantial controversy between parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.” Md. Cas. Co. v.

Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941) (citing Aetna Life Ins. Co. v. Haworth, 300

U.S. 227, 239–42 (1937)). “[T]he dispute [must] be ‘definite and concrete, touching the legal

relations of the parties having adverse legal interests.’” Medimmune, Inc. v. Genentech, Inc.,

549 U.S. 118, 126 (2007) (quoting Haworth, 300 U.S. at 240–41).

       The Supreme Court has “repeatedly characterized the [DJA] as ‘an enabling Act,

which confers discretion on the courts rather than an absolute right upon the litigant.’”

Wilton v. Seven Falls Co., 515 U.S. 277, 276 (1995) (quoting Pub. Serv. Comm’n of Utah v.

Wycoff Co., 344 U.S. 237, 241 (1952)). “Courts have long interpreted the [DJA’s] permissive

language ‘to provide discretionary authority to district courts to hear declaratory judgment

cases.’” Brown-Thomas v. Hynie, 412 F. Supp. 3d 600, 606 (D.S.C. 2019) (quoting United

Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 493 (4th Cir. 1998)). “[A] declaratory judgment

action is appropriate ‘when the judgment will serve a useful purpose in clarifying and settling

the legal relations in issue, and . . . when it will terminate and afford relief from the

uncertainty, insecurity, and controversy giving rise to the proceeding.’” Centennial Life Ins.


                                             -4-
Co. v. Poston, 88 F.3d 255, 256 (4th Cir. 1996) (quoting Aetna Cas. & Sur. Co. v. Quarles,

92 F.2d 321, 325 (4th Cir. 1937)).

       Defendant argues that I should decline to exercise jurisdiction over Plaintiff’s

declaratory judgment action. For its declaratory judgment count, Plaintiff seeks a

judgment interpreting the Lease and declaring:

              a. Pursuant to the plain and unambiguous language of
              Section 18(d) of the Lease, Defendant is responsible for all
              loss, damage, and injury, including reasonable expenses
              related thereto, due to or occasioned by any overflow or
              leakage or defect of exterior walls or the roof, and any
              related collapse at the Leased Premises so long as the
              leakage, overflow, and collapse are not caused by any defect
              created by Tenant’s neglect;

              b. Pursuant to the plain and unambiguous language of
              Section 18(d) of the Lease, expenses incurred in the salvage
              of merchandise are “losses” or alternatively are “reasonable
              expenses” as those terms are used by 18(d) of the Lease,
              and therefore Defendant must indemnify Variety for such
              expenses; and

              c. Pursuant to the plain and unambiguous language of
              Sections 7 and 8 of the Lease, and in reading those sections
              together, replacement and/or resulting cost of replacement
              of the HVAC system at the leased premises is Defendant’s
              responsibility, and thus Defendant is responsible for all of
              Variety’s loss incurred for the expense of HVAC
              replacement.

              d. Variety may recoup any of these losses by deducting
              from future rent owed under the Lease.

       (Compl. ¶ 39.)




                                           -5-
      Under relevant Fourth Circuit precedent, a district court may decline to

entertain a declaratory judgment claim when it has “good reason” to do so. Volvo

Constr. Equip. N. Am., Inc. v. CLM Equip. Co., 386 F.3d 581, 594 (4th Cir. 2004).

Defendant contends that the breach of contract action will resolve all disputes

between the parties, and a declaratory judgment action is therefore unnecessary.

Accord Torchlight Loan Servs., LLC v. Column Fin. Inc., No. 11 Civ. 7426, 2012 U.S.

Dist. LEXIS 105895, at *33 (S.D.N.Y. July 25, 2012) (“[A] declaratory judgment

serves no ‘useful purpose’ when it seeks only to adjudicate an already-existing breach

of contract claim.”).

      Defendant is correct that the declaratory judgment action, as pled, seeks only to

resolve issues adequately raised in its breach of contract action. Plaintiff seeks a

declaration that: Defendant is responsible for all loss, damage, and injury related to

the roof collapse (which the breach of contract action, and any damages awarded,

would settle); expenses incurred in the salvage of merchandise are “losses” or

“reasonable expenses” under the Lease (which the breach of contract action, and any

damages awarded, would settle); and replacement of the HVAC unit is Defendant’s

responsibility (which the breach of contract action, and any damages awarded, would

settle). Nothing in the declaratory judgment action, as pled, raises an issue that is not




                                          -6-
squarely before the court in Plaintiff’s breach of contract action.2 Accordingly I

decline to exercise jurisdiction under the DJA, and will dismiss Count 1.

    b. Count 2: Breach of Contract

       A lease is a contract, and the issue of “whether a contract provision is

ambiguous presents and question of law, not of fact.” Video Zone, Inc. v. KF & F

Properties, L.C., 594 S.E.2d 921, 923 (Va. 2004). “The language of a contract is

ambiguous if ‘it may be understood in more than one way or when it refers to two or

more things at the same time.’” Id. (quoting Eure v. Norfolk Shipbuilding & Drydock

Corp., 561 S.E.2d 663, 668 (Va. 2002)). Any ambiguity must appear on the face of the

lease. See Salzi v. Va. Farm Bureau Mut. Ins. Co., 463 S.E.2d 450, 452 (Va. 1995). “In

determining whether the disputed terms are ambiguous, [the court] consider[s] the

words employed in the contract in accordance with their usual, ordinary, and popular

meaning.” Video Zone, 594 S.E.2d at 924. When a contract is unambiguous in favor

of a defendant’s position, a court may dismiss a breach of contract claim at the

12(b)(6) stage. See Levinson v. Mass Mut. Life Ins. Co., No. 4:06cv086, 2006 WL

3337419, at *11 (E.D. Va. Nov. 9, 2006) (citing Stewart v. Pension Trust of

Bethlehem Steel Corp., 12 F. App’x 174, 176 (4th Cir. 2001)).

2
 Insofar as rent abatement is an available remedy, a declaratory judgment action is unnecessary to
address the claim. Should Plaintiff prevail in its breach of contract action, the court can craft an
appropriate remedy pursuant to the preexisting agreements of the parties, much the same way a
court can and often does enforce liquidated damages or specific performance provisions of
contracts. Cf. Restatement (Second) of Contracts § 345 cmt. b (1979) (“A court may also enforce a
promise by ordering that it be specifically performed or, in the alternative, by enjoining its non-
performance.”)


                                               -7-
       Plaintiff has alleged Defendant breached the lease when it failed to replace the

HVAC system upon its failure. In seeking dismissal of the breach of contract count,

Defendant contends the Lease is unambiguous on the issue of the HVAC

replacement costs. It relies on Section 7 and posits that the provision that the Tenant

“shall make all necessary non-structural interior repairs, including . . . the maintenance

of the electrical, plumbing, heating and air conditioning systems and equipment” is

dispositive of Plaintiff’s breach of contract claim with regards to the HVAC

replacement.

       Plaintiff rightly counters3 that Defendant’s argument overlooks Section 8,

which requires the Landlord to “make all repairs or replacements (other than those to

be made by Tenant) which may be necessary to maintain the demised premises in a

safe, dry and tenantable condition and in good order and repair.” Plaintiff contends

that this provision, when read with Section 7, places the onus for repair of the HVAC

on it, but replacement on Defendant. This issue will turn on what constitutes a “dry and

tenantable condition.” Because the term “tenantable” is open to interpretation and is

not otherwise defined in the lease, I find that term to be ambiguous. On its face and

as pled, there is at a minimum an ambiguity in the contract which, as a matter of law,

cannot be dismissed at this stage.



3
 There also appears to be a contention over whether Virginia law applies to the Lease. Regardless of
what law applies, the Lease is still ambiguous and Plaintiff’s breach of contract claim cannot be
dismissed at this stage.
                                               -8-
      Defendant’s final argument is that, to the extent Plaintiff’s claims are related to

the collapsed roof, Plaintiff’s claim for damages must be dismissed. According to

Section 18(d) of the Lease, Defendant is only liable for damages caused by an

“overflow or leakage or a defect of exterior walls or the roof.” Defendant contends

the roof collapsed as a result of a natural disaster, not a defect, and thus any resulting

damages are not covered by the Lease.

      Again, Plaintiff correctly points out that Defendant ignores Plaintiff’s allegation

that the roof collapsed “due at least in part to defects in the planning and design of

the roof and its rainwater drainage system . . . .” (Compl. ¶ 11.) Accepting that

allegation as true, which the court is bound to do at this stage, Plaintiff has alleged a

“defect” in the “roof,” such that its claim for damages is adequately pled. The motion

to dismiss on this point will be denied as well.

   IV.    CONCLUSION

      For the foregoing reasons, I will grant the motion to dismiss with regard to

Count 1 and deny the motion as to Count 2.

      The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to all counsel of record.

      ENTERED this 4th day of March, 2020.



                                  s/Jackson L. Kiser
                                  SENIOR UNITED STATES DISTRICT JUDGE

                                           -9-
